 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1043 
In the House of Representatives, U. S.,

February 3, 2010
 
RESOLUTION 
Recognizing Brescia University for 60 years of leadership in higher education. 
 
 
Whereas Brescia University was founded in 1950; 
Whereas Brescia University is a Catholic University located in Owensboro, Kentucky; 
Whereas Brescia offers 6 different degrees in over 60 different programs; 
Whereas students at Brescia University receive a personalized education with a 12 to 1 student to teacher ratio; 
Whereas the Brescia Bearcats have 15 athletic teams that participate in National Association of Intercollegiate Athletics in the Kentucky Intercollegiate Athletic Conference; 
Whereas Brescia University emphasizes Making a difference, encouraging students to serve others in the community, and has established a history of serving Owensboro, Kentucky, and the surrounding region; and 
Whereas for 60 years, Brescia University has provided a quality liberal arts education and worked to prepare its students for successful careers and service to others: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes Brescia University for 60 years of service as an institution of higher education; and 
(2)commends Brescia University for leadership and service to students and the community of Owensboro, Kentucky, and the surrounding region. 
 
Lorraine C. Miller,Clerk.
